          Case 2:21-cv-00134-GMN-NJK Document 38 Filed 03/11/21 Page 1 of 1




 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     TONY NGUYEN,
 7                                                           Case No. 2:21-cv-00134-GMN-NJK
            Plaintiff,
 8                                                                          ORDER
     v.
 9                                                                      [Docket No. 32]
     ISLAMIC REPUBLIC OF IRAN, et al.,
10
            Defendants.
11
12         Pending before the Court is Hoang Huy Tu’s, on behalf of Defendant Law Offices of Hoang
13 Huy Tu, motion to be permitted to file electronically. Docket No. 32. Mr. Tu submits that he is
14 currently authorized to use the CM/ECF electronic filing systems in the United States District
15 Court for the Central District of California and the United States Bankruptcy Court for the Central
16 District of California. Id. at 1–2. For good cause shown, Mr. Tu’s motion is GRANTED subject
17 to the following:
18         •   No later than March 25, 2021, Mr. Tu must file a certification that he has completed
19             the CM/ECF tutorial and is familiar with the Electronic Case Filing Procedures and the
20             Civil Menu E-Filing Categories and Events.
21         •   Mr. Tu is not authorized to file electronically until said certification is filed within the
22             timeframe specified above.
23         •   Upon timely filing of the certification, Mr. Tu shall contact the CM/ECF Help Desk at
24             (702) 464-5555 to set up a CM/ECF account.
25         IT IS SO ORDERED.
26         Dated: March 11, 2021
27                                                                 ______________________________
                                                                   Nancy J. Koppe
28                                                                 United States Magistrate Judge

                                                      1
